PER CURIAM.
Jasper Napoleon Buchanan seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Buchanan v. South Carolina, No. CA-99-1797-0-8BD (D.S.C. filed Mar. 17, 2000; entered Mar. 20, 2000); see also Crawley v. Catoe, 257 F.3d 395 (4th Cir. 2001).* We deny Buchanan’s “motion for *193procedure of default.” We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


This appeal was placed in abeyance for No. 00-6187, Atkinson v. Angelone,-Fed.Appx. -, 2001 WL 1020287 (4th Cir.2001).